As filed with the Securities and Exchange Commission on January 20, 2015 Securities Act Registration No. 333-123290 Investment Company Act Reg. No. 811-21726 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 37 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 38 [X] (Check appropriate box or boxes.) 360 FUNDS (Exact Name of Registrant as Specified in Charter) 4520 Main Street, Suite 1425 Kansas City, MO 64111 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (888) 263-5593 Randall Linscott 4520 Main Street, Suite 1425 Kansas City, MO 64111 (Name and Address of Agent for Service) With Copies To: Matthew A. Swendiman Graydon Head & Ritchey LLP 1900 Fifth Third Center, 511 Walnut Street Cincinnati, OH 45202 Approximate Date of Proposed Public Offering: Immediately following effectiveness of this registration statement amendment. It is proposed that this filing will become effective (check appropriate box) |X| immediately upon filing pursuant to paragraph (b) |_| on (date) pursuant to paragraph (b) |_| 60 days after filing pursuant to paragraph (a)(1) |_| on (date) pursuant to paragraph (a)(1) |_| 75 days after filing pursuant to paragraph (a)(2) |_| on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: |_| This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.37 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 35 filed December 31, 2014 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 37 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Kansas City, and State of Missouri on this 20th day of January, 2015. 360 Funds Trust By: /s/ Randall Linscott Randall Linscott, President and Trustee Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 37 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * January 20, 2015 Art Falk, Trustee Date * January 20, 2015 Thomas Krausz, Trustee Date * January 20, 2015 Gary DiCenzo, Trustee Date * January 20, 2015 Tom M. Wirtshafter, Trustee Date /s/ Randall Linscott January 20, 2015 Randall Linscott, Trustee and President Date /s/ Larry Beaver January 20, 2015 Larry Beaver, Treasurer Date * By: /s/ Randall Linscott January 20, 2015 Randall Linscott, Attorney-in-Fact Date EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
